Title: From Alexander Hamilton to Jeremiah Wadsworth, [12–14 November 1789]
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


[New York, November 12–14, 1789]
November 12. 1789
The above is a copy of a letter transmitted you some days since. I am just favoured with your’s of the 6th instant; and have informed Mr. Butler of the train in which the business has been put and referred him to you. I did not think it adviseable to take arrangements with him here, as I could not be certain, but that in consequence of my letter you would commence operations. You will understand from the foregoing that the crime in question is punishable with death by our laws. If a better use therefore cannot be made of Willard and any offence committed in this state can be traced, it will be well to send him here to suffer his deserts. But the dread of it may possibly induce him to enter in earnest into measures; by which the detection and apprehension of more significant persons may be effected. I remain
Yr. friend & servant

A Hamilton
New York Nov 14. 1789

My last will inform you of Mrs. Church’s Departure for England. I shall not forget the bill you mention.
